  Case: 1:17-md-02804-DAP Doc #: 1065 Filed: 10/29/18 1 of 2. PageID #: 26737




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

                                                )   MDL 2804
 IN RE: NATIONAL PRESCRIPTION
                                                )
 OPIATE LITIGATION
                                                )   Case No. 1:17-md-2804
                                                )
 THIS DOCUMENT RELATES TO:
                                                )   Special Master Cohen
                                                )
 “TRACK ONE” CASES
                                                )   DISCOVERY RULING NO. 9



       On Tuesday, October 23, 2018, the undersigned held a five-hour, in-person discovery

conference for the purpose of ruling on a variety of discovery disputes. One category of dispute

was custodial files—specifically, plaintiffs were demanding production of the custodial files for a

number of specific custodians from various defendants, and defendants were balking at producing

many of them. The undersigned heard argument for each requested custodian in dispute for each

defendant and ruled whether the defendant had to produce the sought-after files.

       With regard to defendant Walgreens, as of the morning of the discovery hearing it had

agreed to produce files for 21 custodians, but plaintiffs sought production from another 26

individuals. Walgreens then agreed to produce files for another 9 custodians, and Plaintiffs agreed

to drop requests for 11 custodians, leaving 6 still in dispute. The Special Master directed counsel

for the parties to continue to meet and confer. This led to additional conditional agreement by

Walgreens to produce files for another 5 custodians, leaving one in dispute; the condition was that

Plaintiffs agree to permanently forego files from legal/compliance officer custodians. The Special

Master then ruled on the remaining dispute: (1) Walgreens had to produce files for the remaining

custodian (Mr. Crawford) and did not have to produce files for any legal/compliance officer; and
  Case: 1:17-md-02804-DAP Doc #: 1065 Filed: 10/29/18 2 of 2. PageID #: 26738



(2) Plaintiffs could later request additional production from “any custodian for any defendant, if

further discovery reveals a very high likelihood of additional nonduplicative discovery,” but “the

burden [for such additional discovery] is very high, and extremely high for in-house counsel.”

       Walgreens then asked the Special Master to formalize this ruling, so that it could object.

This is the requested formal ruling.

               RESPECTFULLY SUBMITTED,




                                                 /s/ David R. Cohen October 29, 2018
                                                 DAVID R. COHEN
                                                 SPECIAL MASTER




                                                2
